Osborn, J.
I concur in the conclusion of the majority of *403the court, that suggesting the return of “not found” and continuing the cause as to one or more defendants will not prevent proceedings under section 641; but I am not sufficiently advised to be willing to say that the only remedy is under that section. And as, in my opinion, that question is not before us, I do not feel disposed to express an opinion upon it. In my opinion, the question before us is, whether continuing the cause under section 42 prevents proceeding under section 641, and not whether the remedy is confined to that section.
W. A. Bickle, for appellant.
J. Yaryan, for appellee.